Affirmed as Modified and Opinion Filed April 29, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00888-CR

                              JOE LYNN WILLIS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-56320-R

                             MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Myers and Evans
                              Opinion by Chief Justice Wright

       A jury convicted Joe Lynn Willis of burglary of a habitation. See TEX. PENAL CODE

ANN. § 30.02(a)(1) (West 2011). The trial court assessed punishment, enhanced by two prior

felony convictions, at twenty-five years’ imprisonment. See TEX. PENAL CODE ANN. § 12.42(d).

On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.

738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of his right to file a pro se response, but he did not file a pro se response.

        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

        Although not an arguable issue, we note the trial court accepted appellant’s pleas of true

to two enhancement paragraphs contained in the indictment and expressly found the paragraphs

true. The judgment, however, reflects the findings on the enhancement paragraphs is “N/A.”

Thus, the judgment is incorrect.

        We have the power to modify the trial court’s judgments when we have the necessary

information before us to do so. See TEX. R. APP. P. 43.2(b) Bigley v. State, 865 S.W.2d 26, 27–28

(Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.––Dallas 1991,

pet. ref’d). We modify the judgment to show the findings on the two enhancement paragraphs

were true.

        As modified, we affirm the trial court’s judgment.


Do Not Publish
TEX. R. APP. P. 47
130888F.U05


                                                         /Carolyn Wright/
                                                         CAROLYN WRIGHT
                                                         CHIEF JUSTICE




                                                  ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                         JUDGMENT


JOE LYNN WILLIS, Appellant                          Appeal from the 265th Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00888-CR       V.                         F12-56320-R).
                                                    Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                        Justices Myers and Evans participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”

      The section entitled “Findings on 2nd Enhancement/Habitual Paragraph” is modified to
show “True.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered April 29, 2014

 
 
 
 
                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                            ‐3‐